TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00203-CR


Luis Acuna, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024193, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Although appeal was perfected one day after sentence was imposed on October 30,
2002, the district clerk lost the notice of appeal until April 9, 2003.  The reporter's record was due
to be filed on December 30, 2002.  The court reporter failed to respond to this Court's notice that
the reporter's record is overdue.  See Tex. R. App. P. 35.3(c), 37.3(a)(2).
Appellant is represented by appointed counsel on appeal, as he was at trial.  We
assume that if there were any question whether appellant is indigent, the district court would not
have appointed counsel.
The district court is instructed to order the preparation of the reporter's record at no
cost to appellant.  The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file
the reporter's record no later than July 25, 2003.  No further extension of time will be granted.
It is ordered May 27, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish